                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-220-MR-DCK

 RITA W. BARKLEY and RANDY W. BARKLEY,                        )
                                                              )
                Plaintiffs,                                   )
                                                              )
    v.                                                        )      ORDER
                                                              )
 4520 CORP., INC., et al.,                                    )
                                                              )
                Defendants.                                   )
                                                              )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 122) filed by Christopher B. Major, concerning Moffatt G.

McDonald on September 23, 2020. Moffatt G. McDonald seeks to appear as counsel pro hac vice

for Defendants Daniel International Corporation;           Fluor Constructors International; Fluor

Constructors International, Inc.; Fluor Daniel Services Corporation; Fluor Enterprises, Inc.; The

Gorman-Rupp Company; and Union Carbide Corporation. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 122) is GRANTED. Moffatt G.

McDonald is hereby admitted pro hac vice to represent Defendants.


                              Signed: September 23, 2020




          Case 1:20-cv-00220-MR Document 125 Filed 09/23/20 Page 1 of 1
